DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Invention II, Species A drawn to claims 15-23 in the reply filed on 25 May 2022 is acknowledged.  Claims 1, 2, 4, 6, 7 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement, the traversal is on the ground(s) that the device of claims 1, 2, 4, 6, 7 are 9-14 and the method claims 15-23 which employ the device as defined in claim 1 can be examined at the same time without serious added burden. This is not found persuasive because, while Invention II employs the device of claim 1, examination of all the claims in the application would result in a search and/or examination burden if the restriction were not required because the device of Invention I requires a number of particulars that are not required by the broad device employed by Invention II. For example, the device employed in Invention II does not require a particular number of links, swatch weight, material, maximum XY link area, gap distance, link shape, etc., as required by the device recited in claims 2, 4, 6, 7 are 9-14 of Invention I, therefore, the inventions require a different field of search and the prior art applicable to the broad device recited in the method of Invention II would likely not be applicable to the specifics recited by Invention I.
Applicant further traverses the restriction (election) requirement on the grounds that the amendment filed 25 May 2022 are directed to solving the same problem and not directed to processes such as skeletal fixation, stabilization and repair or reinforcing structural elements including body armor, sports padding, abrasion resistant layers in fabric, etc. This is not found persuasive because, even though the claim has been amended to define the device as an anti-anxiety fidget device, the product as claimed can still be used in a materially different process of using that product which involves formation of fabrics as previously suggested by Whyne et al. (US 2018/0271572 A1) cited in the restriction requirement dated 04/20/2022. See also Screen captures and YouTube video clip entitled "3D Printed Chainmail-IT’S ACTUALLY WORKING???" 2 pages, uploaded on Feb 27, 2019 by user "Jazza Studios", time 3:00-3:50. Retrieved from Internet: https://www.youtube.com/watch?v=iZLrurXtYX4, which teaches use of chain mail mesh in a process of forming fabrics. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 14 May 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL Document REF_2_3D_Print_Chainmail_Printable_Fabric_BeAMaker was not provided and because NPL Documents REF_3 and REF_8 do not have legible dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 15-19 and 23 are objected to because of the following informalities: in claim 15, line 11 “a human” should read --the human--; in claim 15, line 12 “the body area” should read --the body portion--; in claim 16, lines 3-4 the two recitations of “said chain mail mesh” should read --the device--; in claim 17, lines 1 and 3 the two recitations of “the user” should read --the human--; in claim 17, line 3 “the chain mail mesh” should read --the device--; in claim 17, line 4 “their skin” should read --the skin areas--; in claim 18 “the user” should read --the human--; in claim 18 “the chain mail mesh” should read --the device--; in claim 19, lines 3-5 the three recitations of “said chain mail mesh” should read --said device--; in claim 19, line 4 “of first hand” should read --of said first hand--; in claim 19, line 6 “the chain mail” should read --the device--; in claim 23, line 6 “the person” should read --the human; and in claim 23, line 7 “stress anxiety” should read --stress or other underlying feelings of the human--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed, paragraph [00116] supports the present invention being used to “better observe signs of stress or other underlying feelings during psychological therapy sessions, interrogations, job interviews and the like” and that applicant has “observed that subjects holding the present invention tend to play with it more frequently and with more intensity during more stressful moments. The visual and audible indicators are often somewhat proportional to stress, anxiety or similar feelings”, which provides adequate written description for “visually or audibly detecting indicators of stress and other underlying feelings of the human based on the human use of the device, wherein a level of frequency or intensity of play of the person with the device is indicative of level of stress anxiety”. The specification as originally filed does not provide adequate written description for using the indictor to modify the evaluation of the human.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "calming effect thereto" renders the claim indefinite because it is unclear whether the recitation of “thereto” is referring to providing a calming effect to the human, the skin areas near nerve endings, or the body portion.
Regarding claim 16, the phrase "further comprising" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are steps in addition to the placing and moving steps recited in claim 15 or are steps intended to further limit the placing and moving to placing on the hand and moving over the hand.
Claim 16 recites the limitation "said lower operative surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said upper operative surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the phrase "calming effect thereto" renders the claim indefinite because it is unclear whether the recitation of “thereto” is referring to providing a calming effect to the human, the skin portion, or the hand.
Regarding claim 16, the phrase "repeating the above steps" renders the claim indefinite because it is unclear whether the limitation is referring to only the steps in claim 16 or also all the step of claim 15.
Claim 17 recites the limitation "the lower or upper surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the relief pattern" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the combination of caps and smooth surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the phrase "and observing such" renders the claim indefinite because it is unclear whether the limitation is part of the contacting step or an additional step. Additionally, the phrase renders the claim indefinite because it is unclear whether the limitation referring to observing the contacting, or the increase rate or frequency or both of the motion of the device.
Regarding claim 23, the phrase "hidden mental state" renders the claim indefinite because one of ordinary skill would not be readably apprised as to what constitutes a hidden mental state or what a hidden mental state is. The specification does not provide any description as to what constitutes a hidden mental state.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the limitation "visually or audibly detecting indicator of stress and other underlying feelings of the human based on use of the device" renders the claim indefinite because it is unclear how one is to visually or audibly detect indicators of stress or other underlying feelings based on use of the device since there is no known correlation between visual or audible stress indicators and how a user is using the claimed device. For example, how is one to detect indicators of stress solely based on use of the device if an individual who would categorize themselves as stressed is merely playing with the device but not showing any visual or audible indications of stress.
Regarding claim 23, the limitation "wherein a level of frequency or intensity of play of the person with the device is indicative of level of stress anxiety" renders the claim indefinite because it is unclear there is no known correlation between a level of frequency or intensity of play with the device and how indicative the play is of the user’s level of stress. For example, if an individual who would categorize themselves as stressed is merely playing with the device but not showing any changes in level of frequency or intensity one of ordinary skill in the art would not reasonably be apprised to the level of stress or anxiety the user is experiencing.
Claims 18 and 20-22 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Screen captures and YouTube video clip entitled "Triangulated 3D printed textile" 5 pages, uploaded on Aug 16, 2017 by user "Tomáš Vit". Retrieved from Internet: https://www.youtube.com/watch?v=Y5Wdvd9FPaE. (Vit)
Referring to claim 15: Vit teaches a method fully capable of reducing anxiety, fidgeting, or stress type symptoms in a human, the method comprising: providing a device (see screen capture on page 1 and whole video clip) comprising: a flexible swatch comprising a plurality of discrete, flexibly connected interconnecting links (see screen capture on page 1 and whole video clip; wherein it is clear that the device is a flexible swatch of a plurality of interconnected links), wherein the swatch forms a sheet having a maximum at rest XY area from 10 cm2 to 500 cm2 (see screen capture on page 1 and whole video clip; wherein it is clear that the swatch has an at rest area of between 10 cm2 to 500 cm2 (i.e., 1.55 in2 to 77.5 in2), wherein the swatch contains at least one type of link (see screen capture on page 1 and whole video clip), wherein the swatch can bend sufficiently such that at least 3 links that are not directly interconnected can touch (see whole video clip), placing the device on a body portion of a human which is apt to sense of touch, and moving the device over the body area, wherein said device intermittently contacts skin areas near nerve endings of said body portion thereby providing a calming effect thereto (see screen capture on pages 3-5 and video clip from 0:15-0:20).
	Referring to claim 16: Vit further teaches holding the device in a hand; contacting at least one of said lower operative surface and said upper operative surface of said chain mail mesh with a skin portion of said hand and moving said chain mail mesh over said skin portion; and repeating the above steps (see whole video clip; wherein the user repeatably holds the device in one of his hands and moves the device over the hand which would inherently stimulate nerve endings in the skin). The limitations following the “such that” and “thereby” clause of the claim limitation "contacting said chain mail mesh with a skin portion of said hand and moving said chain mail mesh over said skin portion such that at least one of said lower operative surface and said upper operative surface stimulates nerve endings of said skin portion and thereby provide a calming effect thereto" is not given weight since it is merely reciting an intended result of the positively recited process step of "contacting said chain mail mesh with a skin portion of said hand and moving said chain mail mesh over said skin portion". As outlined above, Vit specifically teaches the positively recited steps of the claimed invention.
Referring to claim 17: Vit further teaches the user moves at least some of their fingers over the lower or upper surface or both to feel the relief pattern formed by the combination of gaps and smooth surfaces (see screen capture on pages 1-2; video clip 0:00-0:13), and the user moves the chain mail mesh in three dimensions to maximize changing contact with their skin (see whole video clip).
	Referring to claim 18: Vit further teaches the user moves the chain mail mesh from hand to hand (see whole video clip; wherein the user moves the mesh from hand to hand multiple times).
	Referring to claim 19: Vit further teaches the body portion is a first hand of the human, and the human is holding said chain mail mesh with a second hand, contacting at least one of a lower operative surface and an upper operative surface of said chain mail mesh with a skin portion of said first hand (see screen capture on page 3) and moving said chain mail mesh over said skin portion of first hand (see screen capture on page 4; video clip 0:14-0:20) The limitations following the “such that” and “thereby” clause of the claim limitation "contacting said chain mail mesh with a skin portion of said first hand and moving said chain mail mesh over said skin portion if said first hand such that at least one of said lower operative surface and said upper operative surface stimulates nerve endings of said skin portion and thereby inducing the human to increase rate or frequency or both of motion of the chain mail, and observing such visually, audibly or both " is not given weight since it is merely reciting an intended result of the positively recited process step of "contacting said chain mail mesh with a skin portion of said first hand and moving said chain mail mesh over said skin portion if said first hand". As outlined above, Vit specifically teaches the positively recited steps of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vit, as applied to claim 15 above, in view of Tom’s Fidgets (“Flippy Chain Fidget Toy Perfect for ADHD, Anxiety, and Autism-Bike Chain Fidget Stress Reducer for Adults and Kids-Blue” Available online on 10/18/2019 at https://web.archive.org/web/20191018004244/https://
www.amazon.com/Toms-Fidgets-Flippy-Perfect-Anxiety/dp/B01MAYBTA0/ accessed online on 06/14/2022).
	Referring to claims 20-22: Vit is silent to the human being a person diagnosed with attention deficit hyperactivity disorder (ADHD) or autism or a person undergoing psychological therapy, an interview, an interrogation, or a lie detection procedure. Tom’s Fidgets teaches a fidget device for lowering stress and anxiety in individuals diagnosed with ADHD or autism (see page 1, title and product description) and for individuals in classrooms, offices, meetings (see page 1, product description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying the method of Vit for use by a person diagnosed with attention deficit hyperactivity disorder (ADHD) or autism or a person a classroom, office or meeting or other stressful situation like taught by Tom’s Fidgets in order to yield predictable results in reducing stress, anxiety and fidgeting so as to improve focus and concentration (see Tom’s Fidgets product descriptions on pages 1 and 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Screen captures and YouTube video clip entitled "3D printed fabric/chainmail" 3 pages, uploaded on Dec 17, 2019 by user "Awesome 3DPrintz", time 3:16-4:20. Retrieved from Internet: https://www.youtube.com/watch?v=CvX368D48mU which teaches a chainmail mesh employed in the claimed method. Tarush_Goel “Chainmail” Accessed online on 06/14/2022 at https://www.thingiverse.com/thing:3491816 dated March 14, 2019 which teaches a chainmail mesh with tags for ASMR, fabric, fidget, fidget toy, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791